IN THE COURT OF APPEALS OF IOWA

                                     No. 19-2099
                                 Filed March 4, 2020


IN THE INTEREST OF A.R.,
Minor Child,

N.R., Father,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Pottawattamie County, Scott Strait,

District Associate Judge.



         A father appeals the termination of his parental rights to one child.

AFFIRMED.



         Roberta J. Megel of State Public Defender Office, Council Bluffs, for

appellant father.

         Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

         Maura Goaley, Council Bluffs, attorney and guardian ad litem for minor

child.



         Considered by Doyle, P.J., Mullins, J., and Blane, S.J.*

         *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


BLANE, Senior Judge.

      A father, Nicholas,1 appeals the termination of his parental rights to a one-

year-old child.   He argues the State did not prove the statutory grounds for

termination. We have reviewed the entire record and conclude the State proved

the grounds by clear and convincing evidence. Therefore, we affirm.

    I. Facts and Prior Proceedings

      The child, A.R., was removed from Nicholas and the mother, Brandie,2

when she was born because Brandie admitted to using illegal drugs while

pregnant. A.R. tested positive for amphetamines and opiates at birth. At first, A.R.

was returned to Brandie with a safety plan. But she was removed shortly afterward

because of ongoing drug and domestic violence concerns with Brandie and

Nicholas. Brandie later entered a drug treatment facility with A.R. in her care.

Brandie left the facility with A.R. without completing treatment.        The Iowa

Department of Human Services (DHS) was to resume custody of A.R., but could

not locate the parents and A.R. for several months.

      Brandie and A.R. were located again when police charged Nicholas with

domestic violence against Brandie and child endangerment as to A.R. A.R. tested

positive for methamphetamine, and a no-contact order was placed between

Nicholas and Brandie and A.R.

      After his release from jail, Nicholas stopped communicating with DHS for

about seven months. One month before the termination hearing, he requested


1 Nicholas is the putative father; his name is not on A.R.’s birth certificate. The
juvenile court order terminated his rights and those of any other possible fathers
of A.R.
2 The juvenile court also terminated Brandie’s rights; she does not appeal.
                                         3


visitation with A.R., but the no-contact order had to be modified before he could

see her.   Nicholas had one supervised visit with A.R. one week before the

termination hearing.

      At the termination hearing, Nicholas testified he was living off-and-on with

his brother. He admitted when he relapses into drug use, he leaves his brother’s

residence. The DHS social worker’s testimony contradicted Nicholas. She said

she spoke with Nicholas’s brother, who said Nicholas has not been living with him.

      Nicholas had not completed any of the ordered substance abuse treatment,

mental health treatment, batterer’s education course, or parenting classes. He

was ordered to do random drug testing but had not done any tests in the previous

ten months. He admitted to using methamphetamine throughout the case, as

recently as a few days before the termination hearing.         On the day of the

termination hearing, there was an open warrant for his arrest following a domestic

violence incident a few weeks before when he hit Brandie in the face, giving her a

black eye, and broke her phone.

      The juvenile court terminated both parents’ parental rights pursuant to Iowa

Code section 232.116(1), subparagraphs (e), (h), and (l) (2019). Nicholas appeals.

   II. Standard of Review

      We review juvenile court proceedings de novo. In re M.W., 876 N.W.2d

212, 219 (Iowa 2016). The juvenile court’s fact findings do not bind us, but we give

them weight, particularly with credibility. Id. The State must present clear and

convincing evidence to support the grounds for termination. In re A.M., 843

N.W.2d 100, 110–11 (Iowa 2014). Evidence is clear and convincing if no serious

or significant doubts exist that the conclusions of law drawn from the proof are
                                         4

correct. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). Our top concern is A.R.’s

best interest. In re L.T., 924 N.W.2d 521, 529 (Iowa 2019).

   III. Analysis

        When the juvenile court terminates on more than one ground, we may affirm

on any one ground supported by the record. In re A.B., 815 N.W.2d 764, 774 (Iowa

2012). Here, we focus on paragraph (h). Under that paragraph, the State must

prove by clear and convincing evidence: (1) the child is three years of age or

younger; (2) she has been adjudicated as a child in need of assistance under

section 232.96; (3) she has been removed from her parents’ physical custody for

at least six months of the last twelve months, or for the last six consecutive months

and any trial period at home has been less than thirty days; and (4) there is clear

and convincing evidence she cannot be returned to parental custody as provided

in section 232.102 at the present time. Iowa Code § 232.116(1)(h); see A.M., 843

N.W.2d at 111 (interpreting statutory language “at the present time” as the time of

the termination hearing). Nicholas contends the State failed to prove the alleged

grounds to terminate by clear and convincing evidence. His only contention is that

the State did not show A.R. could not be returned to his custody at the present

time.

        Our review of the record does not support Nicholas’s contention. Nicholas

has done little to address the concerns that led to A.R.’s removal: he has not

completed any substance abuse treatment, mental health treatment, domestic

violence education, or parenting classes.        He admits to continuing use of

methamphetamine up to a few days before the termination hearing. He allegedly

committed domestic assault against A.R.’s mother just a few weeks before the
                                          5


termination hearing. He continually violated the no-contact order between him and

Brandie throughout the case, obtaining more domestic abuse charges on two

separate occasions. He has no stable housing; in appellate briefing, he even

admits “he would have to find a place to stay” with A.R. He testified he has a job

but also that he has frequent illegal drug relapses so his ability to maintain the job

is dubious. Nicholas says he wants to enter substance abuse treatment, which we

commend, but the record amply demonstrates he could not resume care of A.R.

at the present time. The State therefore proved by clear and convincing evidence

the statutory grounds for termination of his parental rights. We affirm.

       Nicholas also vaguely mentions that the State failed to show reasonable

efforts to reunite him with A.R., but he does not develop the argument, identify

specific services, or state how he preserved this assertion for review. Parents

have a duty to ask for other or additional services sufficiently before the termination

hearing. See In re L.M., 904 N.W.2d 835, 839–40 (Iowa 2017). Unless they do

so, they waive the complaint. See In re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App.

2005). A party also waives an appellate argument by failing to identify the specific

issue, cite to authority, or cite to the record. See Midwest Auto. III, LLC v. Iowa

Dep’t of Transp., 646 N.W.2d 417, 431 n.2 (Iowa 2002) (holding random mention

of an issue without elaboration or supporting authority fails to preserve the claim).

We find Nicholas waived this issue.

       AFFIRMED.